UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6831



RAYMOND JUNIOR HAWKINS,

                                             Petitioner - Appellant,

          versus


WILLIAM S. HAINES, Warden of Huttonsville Cor-
rectional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-98-997-5)


Submitted:   September 28, 2001           Decided:   October 17, 2001


Before WIDENER, LUTTIG, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Junior Hawkins, Appellant Pro Se. Darrell V. McGraw, Jr.,
Allen Hayes Loughry, II, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Junior Hawkins seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).   We have reviewed the record and the dis-

trict court’s opinion accepting in part and rejecting in part the

recommendations of the magistrate judge and find no reversible

error.   Accordingly, we deny Hawkins’ motions for appointment of

counsel and for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.       See Hawkins v.

Haines, No. CA-98-997-5 (S.D.W. Va. Apr. 6, 2001).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2